Citation Nr: 1741015	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia patella.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative changes.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to February 1978.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

In October 2009, September 2010 and April 2012, the Board remanded the instant matters.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additional evidence, namely VA treatment records dated through December 2016, has been associated with the record since the July 2016 supplemental statement of the case.  The Veteran's representative waived initial AOJ consideration of this evidence in a June 2017 submission.  38 C.F.R. § 20.1304(c) (2016).  The Board may therefore properly consider such evidence.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee chondromalacia patella manifested by no more than moderate lateral instability or recurrent subluxation.

2.  As of July 23, 2007, the Veteran's right knee arthritis is manifested by objective evidence of arthritis and painful motion, extension that was limited to no more than zero degrees and flexion that was limited to no more than 70 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

3.  For the entire appeal period, the Veteran's left knee degenerative changes is manifested by objective evidence of arthritis and painful motion, extension that was limited to no more than zero degrees and flexion that was limited to no more than 
60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

4.  The Veteran did not provide a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, or equivalent and did not provide the requested financial information. 





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016). 

2.  Since July 23, 2007, the criteria for a rating in excess of 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-2010 (2016).

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for left knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5010 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With respect to the propriety of the assigned rating for the service-connected right knee degenerative arthritis, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the October 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claims for an increased rating and a TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in July 2006, sent prior to the rating decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  A February 2013 letter provided such notice with regards to the claim for a TDIU.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records and Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claims on appeal, including VA examinations conducted in July 2007, October 2010 and September 2014, to determine the severity of his right knee chondromalacia patella, right knee degenerative arthritis and left knee degenerative changes.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee chondromalacia patella, right knee degenerative arthritis and left knee degenerative changes as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his right knee chondromalacia patella, right knee degenerative arthritis and/or left knee degenerative changes have worsened in severity since the September 2014 VA examination.  Rather, with respect to such disabilities, they argue that the evidence reveals that each has been more severe than the currently ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased or higher rating and no further examination is necessary. 

The Board has considered the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   The VA examination reports of record do not reflect active and passive range of motion testing in both weightbearing and nonweightbearing, as well as in passive and active range.  However, the Board notes that the Veteran is service-connected for both knees; as such, it would be impossible to test against the "undamaged" joint.   As a result, a remand to evaluate the Veteran's bilateral knee symptoms under Correia would result in an undue delay of the adjudication of his claims.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2009, September 2010 and April 2012 remand directives by scheduling the Veteran for a personal hearing, obtaining updated VA treatment records, obtaining SSA records, sending an appropriate VCAA notice letter pertaining to a TDIU and obtaining a VA examination to determine the nature and severity of the left and right knee disabilities, to include addressing functional impairment and whether such precludes employment.  As such, that no further action is necessary.  See D'Aries, supra.

Additionally, in August 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The undersigned Veterans Law Judge enumerated the issues on appeal, which then included claims for increased ratings for right knee chondromalacia patella as well as right knee and left knee degenerative arthritis.  The Veteran testified regarding his current treatment for these disabilities.  Also, information was solicited regarding the type and onset of symptoms, the severity of such symptoms and the functional impairments related to such symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining updated treatment records and a VA examination to determine the nature and severity of the left and right knee disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.   

In summary, the duties imposed by the VCAA have been considered and satisfied. 
The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.  § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

A 10 percent rating is assigned when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 5257.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59. 

A 10 percent rating when there is slight recurrent subluxation or lateral instability. A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 5257.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees. Finally, where extension is limited to 45 degrees, a 50 percent rating may be assigned.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Factual Background

The Veteran contends that a 60 percent rating is warranted for his knee disabilities as they have slowly deteriorated over the years.  In an April 2008 substantive appeal, the Veteran wrote that his knees had become increasingly painful and immobile, that he had to use a cane and/or brace on a daily basis and that he increased the frequency of his pain medication.  During an August 2010 hearing, the Veteran testified that he had difficulties getting up a flight of stairs, that he was unable to walk very far before experiencing knee pain, that his left knee was the worse than his right knee and that he used a cane.  He also testified that he felt pain at 30 to 35 degrees of extension, that he had a raised nodule on his right knee, that his range of motion was about the same in both knees and that his use of pain medications had increased.

A July 23, 2007 VA joint examination report reflects the Veteran's complaints of pain in both knees as well as weakness, stiffness and fatigability in the right knee, which often come on as a flare-up of pain approximately one time a day.  Weakness, instability, occasional locking and fatigability in the left knee were also reported.  Flare-ups consisting of pain occurred about once per day, lasted between 20 minutes and one hour and seemed to be relieved by rest and medication.  He reported that flare-ups tended to be brought on by standing for greater than 20 minutes, walking for greater than half a mile, and attempting to climb half a flight of stairs or weather changes.  Flare-ups were reported to result in right knee pain that was 8/10 in severity and an inability to walk.  Additional limitations in motion in the left knee during flare-ups of pain were denied.  He reported that he used an elastic knee brace wrap for the right knee and a cane for ambulation.  He also reported using prescription medication for pain and discomfort without particular side effects other than feeling somewhat lightheaded from the medication.  A history of dislocation on the left side was denied.

Physical examination revealed a prominence of the proximal tibia and tenderness with palpation in the inferior joint line of the right knee.  There was no swelling or redness noted in the right knee.  The left knee was found to be normal with tenderness to palpation in the inferior joint line of the knee around the patella without redness, swelling or edema.  Right flexion was from zero degrees to 120 degrees and extension was -10 degrees.  Left knee flexion was from zero degrees to 120 degrees and extension was to zero degrees.  Repetitive motion testing revealed extension to be -10 degrees in the right knee with pain in the last 20 degrees and increased pain at the last 10 degrees of extension in the left knee without additional limitations in motion.  There was positive tenderness with valgus strain in both knees and no laxity noted in the right knee.  Anterior and posterior drawer signs were normal while Lachman and McMurray were negative, all bilaterally.

An August 2007 VA treatment note indicated that the Veteran walked using a cane and that he wore an elastic brace.  Physical examination was negative for ligamentous laxity, instability, effusion, warmth, swelling or visible deformities.

A September 2009 SSA orthopedic examination report reflects the Veteran's complaints of persistent knee pain, that this pain was an 8-9/10 in severity, that he could stand for five to 10 minutes and that he could walk about 20 to 30 feet.  He reported using a cane most of the time.  Physical examination was negative for joint effusion, inflammation, instability and muscle atrophy.  Right knee motion was from zero degrees to 90 degrees and left knee motion was from zero degrees to 60 degrees.  An accompanying left knee X-ray was negative.

A September 2009 VA treatment note indicates that the Veteran had full range of motion in the lower extremities.  Specific range of motion measurements was not provided.

An October 2010 VA orthopedic examination report reflects the Veteran's complaints of bilateral knee pain, stiffness and dysfunction as well as some periodic giving way of the left knee on average of once a day.  Locking, dislocation and subluxation of either knee was denied.  Flare-ups averaging one episode a month lasting on average one week during which he was not housebound or bedbound were reported.  He estimated that he was 25 percent functional during flare-ups and that all symptoms were exacerbated by 75 percent during a flare-up.  He also reported taking prescription pain medication with slight help and no side effects.  He reported that he can sit for one to two hours, that his sleep was disturbed by knee pain, that he could stand for five minutes and walk 50 feet for approximately five minutes.  He also reported total restrictions with bending, lifting and squatting due to his knees.  The periodic use of a cane, Canadian crutch and right knee brace were noted. 

Physical examination revealed tenderness and minimal crepitus in the right and left knees.  Significant abnormality of color, deformity and swelling in the right knee were not found.  Right knee flexion was to 115 degrees with pain and extension was to zero degrees while left knee flexion was to 110 degrees with pain and extension was to zero degrees.  The examiner noted that pain was noticed as grimacing and grunting through range of motion testing.  Testing for pain, weakness, fatigability and incoordination after repetitive use showed no changes and that range of motion was the same with the presence of pain.  Anterior and posterior cruciate ligaments were found to be stable or normal and there was no dislocation or subluxation, all bilaterally.  An August 2007 X-ray showed osteoarthritic changes in both knees.  The examiner noted that the Veteran was further incapacitated by 75 percent of his present normal self during flare-ups, based on his history.

A September 2014 knee Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of increased pain and intensity in his right knee.  He described this knee pain as constantly achy and rated it as 4-7/10 in severity in the right knee and 4-6/10 in the left knee, depending on his level of physical activity.  Prolonged physical movement such as walking and weather changes aggravated his knee condition while resting and taking over the counter aspirin treated it.  Flare-ups of knee pain required him to sit down and get the weight off.   He reported the occasional use of a brace and crutches as well as the constant use of a cane.  Physical examination revealed tenderness or pain to palpation for the joint line or soft tissues of the knees, and was negative for ankylosis.  

Right knee flexion was to 70 degrees with objective evidence of pain at 70 degrees and extension was to zero degrees or any degree of hyperextension without objective evidence of painful motion.  Left knee flexion was to 80 degrees with objective evidence of painful motion at 80 degrees and extension was to zero degrees or any degree of hyperextension without objective evidence of painful motion.  The examiner noted that an audible popping was heard during range of motion testing.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner noted that while the Veteran had indicated that he was unable to flex his leg any more due to pain, he was observed sitting in a chair with his legs fully extended and did not flex to the full 90 degree angle.  Functional loss/functional impairment of the knees was attributed to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting.  Anterior instability, posterior instability and medial-lateral instability were found to be normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, a meniscal condition or a total knee replacement.  He was noted to have suffered a left distal fibula fracture in April 2012 following a fall.  There was X-ray evidence of degenerative or traumatic arthritis in both knees but no X-ray evidence of patellar subluxation.

The examiner noted that there was no objective evidence of dislocated semilunar cartilage of the left or right knee with frequent episodes of locking pain and effusion into the joint.  The examiner further found that there was no objective evidence of lateral instability or recurrent subluxation of either knee in the recent medical records or on physical examination, that there was no clear diagnosis of bilateral knee instability with only subjective wording and that it would be mere speculation to determine if these subjective reports are due to something other than lateral instability or subluxation.  The examiner found that instability or subluxation would have manifested itself objectively at some point in time and that it would be mere speculation to determine if the subjective reports could be described as slight, moderate or severe.  Finally, the examiner found that it would be mere speculation to attempt to detail any additional limitation due to pain, weakness, fatigability or incoordination during flare-ups or when the knee joints are used repeatedly over time.

An August 2016 VA knee X-ray revealed mild osteoarthritic changes without evidence of a fracture.

An August 2016 VA treatment note indicates that the Veteran's knee range of motion and strength were within normal limits.  He was measured for bilateral knee sleeves with a patella cut out.  A second August 2016 VA treatment note indicates that right knee flexion was to 115 degrees and extension was full without effusion.  Left knee flexion was to 90 degrees and extension was full.  There was tenderness in the medial joint line and the most tenderness was with patellofemoral compression.   There was no ligamentous laxity.

A December 2016 VA treatment note reflects the Veteran's reports of bilateral knee pain, with the right greater than the left, and anterior knee pain with walking.  He reported using a cane on occasion, that his knees felt better with the cold weather and that he was not using his cane today.  The provider noted that knee braces had been requested but had not yet been received.  Physical examination was negative for tenderness in the medial or lateral joint lines and there was pain with patellofemoral compression.  Left knee flexion was to 60 degrees and extension was to negative five degrees.

C.  Analysis

The Veteran's right knee chondromalacia patella is rated under the diagnostic code for recurrent subluxation or lateral instability while his right knee degenerative arthritis is rated by analogy under the diagnostic codes for traumatic arthritis and limitation of extension.  His left knee degenerative arthritis is rated by analogy under the diagnostic codes for an unlisted knee disorder and traumatic arthritis.

With regards to the Veteran's right knee chondromalacia patella, the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran has not alleged, and the clinical record does not demonstrate, recurrent subluxation.  Moreover, while the Veteran has generally alleged instability in that he uses a cane and/or a brace, the clinical evidence of record does not demonstrate instability.  A July 2007 VA examination found no right knee laxity, anterior and posterior drawer signs to be normal and Lachman and McMurray testing to be normal.  An August 2007 VA treatment note was negative for ligamentous laxity and instability.  An October 2010 VA examination found anterior and cruciate ligaments to be normal or stable and revealed no evidence of dislocation or subluxation, while a September 2014 VA examination found no evidence or history of recurrent patellar subluxation or dislocation.  In addition, anterior instability, posterior instability and medial-lateral instability were found to be normal in a September 2014 VA examination.  The September 2014 VA examiner also found that there was no objective evidence of lateral instability or recurrent subluxation in the recent medical records or on physical examination and that it would be mere speculation to determine if these subjective reports are due to something other than lateral instability or subluxation.
Based on such clinical findings, the Board finds that a rating in excess of 20 percent under Diagnostic Code 5257 is not warranted. 

With regards to the Veteran's right and left knee degenerative arthritis, the Board finds that a rating in excess of 10 percent is not warranted in either knee.  The evidence of record demonstrates that the Veteran's right knee flexion was limited to 70 degrees, at worst, in the September 2014 VA examination while his left knee flexion was limited to 60 degrees, at worst, in the September 2009 SSA orthopedic examination and December 2016 VA treatment note.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.  The Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated at the October 2010 VA examination, the Veteran had pain throughout range of motion testing without indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, at a September 2014 VA examination, the Veteran had objective evidence of painful motion at the end of range of motion without indication that such resulted in additional functional loss, to include a greater loss of flexion.  The Board further notes that the Veteran reported that he was further incapacitated by 75 percent during flare-ups during his October 2010 VA examination.  However, the Veteran was not tested during a flare-up and the September 2014 VA examiner found that it would be only speculation to attempt to detail any additional limitation due to pain, weakness, fatigability or incoordination during flare-ups.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in the right and/or left knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg in either knee.  The evidence of record fails to show that the Veteran's right and/or left knee extension was limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.   Right and left knee extension were found to be to zero degrees at a June 2007 VA examination, September 2009 SSA evaluation, an 2010 VA examination, September 2014 VA examination and August 2016 VA treatment note.  A December 2016 VA treatment note found left knee extension to be negative five degrees.  Moreover, as demonstrated at the July 2007 VA examination, the Veteran had pain in the last 10 degrees of extension on repetitive motion testing, but there is no indication that such resulted in additional functional loss, to include a greater loss of extension.  Additionally, pain on range of motion testing was noted in the October 2010 and September 2014 examinations.  As previously discussed, the Veteran had reported that he was further incapacitated by 75 percent during flare-ups during his October 2010 VA examination.  However, the Veteran was not tested during a flare-up and the September 2014 VA examiner found that it would be only speculation to attempt to detail any additional limitation due to pain, weakness, fatigability or incoordination during flare-ups.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating extension limited to 10 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a higher rating or separate rating under Diagnostic Code 5261 in the right and/or left knee.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability in the left knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, the clinical evidence of record fails to demonstrate recurrent subluxation or lateral instability and the Veteran has not alleged recurrent subluxation.  A July 2007 VA examination found the anterior and posterior drawer signs to be normal and Lachman and McMurray were negative while an October 2010 VA examination found the anterior and posterior cruciate ligaments to be stable or normal.  Laxity and instability were not found in the August 2007 VA treatment note and there was no evidence or history of recurrent patellar subluxation or dislocation found in the September 2014 VA examination.  Therefore, a higher or separate rating under Diagnostic Code 5257 for the left knee is not warranted.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his left knee and/or right disability.  The clinical evidence does not establish, and the Veteran has not alleged, ankylosis, a meniscus condition, impairment of the tibia or fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application. 

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left and right knee disabilities and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and instability.  The Veteran's history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his left and/or right knee disabilities to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of these service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected left and/or right knee disabilities.

The Board has also considered whether a staged rating under Hart, supra, is appropriate for the Veteran's service-connected right knee chondromalacia patella, right knee degenerative changes and/or left knee degenerative changes.  However, the Board finds that his symptomatology has been stable during the rating period reviewed by the Board.  Therefore, assigning staged ratings for the disabilities are not warranted. 

III.  TDIU

The Veteran generally contends that his service connected knee disabilities prevent him from obtaining and maintaining employment.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran does not meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).  His service connected disabilities include right knee chondromalacia patella, rated as 20 percent disabling; left knee degenerative changes, rated as 10 percent disabling and right knee degenerative arthritis, rated as 10 percent disabling since July 23, 2007.  His combined rating was 30 percent prior to July 23, 2007 and 40 percent thereafter.

The Board's April 2012 remand instructed the RO to provide the appropriate notice to the Veteran in accordance with 38 C.F.R. § 3.159.  The Veteran was sent the appropriate notice in February 2013, which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The VA form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  Additionally, the request for financial information was necessary to determine whether the Veteran engaged in a substantially gainful occupation.  The Veteran did not return this form to VA and did not respond to the request for financial information.  It is the Veteran's responsibility to present and support a claim for benefits and to cooperate with VA. See 38 U.S.C.A. § 5107 (a); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board concludes that TDIU is not warranted under the circumstances of this case.

ORDER

A rating in excess of 20 percent for right knee chondromalacia patella is denied.

An initial rating in excess of 10 percent for right knee degenerative arthritis is denied.

A rating in excess of 10 percent for left knee degenerative changes is denied.

A TDIU is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


